Title: To Thomas Jefferson from Alexander Donald, 15 December 1789
From: Donald, Alexander
To: Jefferson, Thomas



My Dear Sir
Richmond 15th. Decemr. 1789

I sincerely hope that this letter will find you safe arrived at Monticello. I have been told that you had sent for Mr. Carter’s  horses. I therefore lay my account with your drawing acquaintance, James Brown (who has the sole management of my business) in favour of that Gentleman for Sixty Pounds, which you may assure yourself will meet due honour.
I herewith send you a letter from Mr. Edmund Randolph, who sent down here two days ago, Two Parcells of Elegant and Correct Maps, and a pair of Racketts for playing Tennis. Pray what is to be done with them?
I was withheld by considerations of Delicacy from saying much to you about your present Crop of Tobacco. You were pleased to ask me whether it was most for the Interest of the Planter to ship his Tobacco, or to sell it in the Country. There is no subject that I can give so decided an opinion upon. Where the quality is good, it must ever be the Interest of the Planter to Ship it, as it is clearly his Interest to sell in the Country if mean. A Purchaser here has not the opportunity of seeing what he buys, or if he had, dare he make the true discrimination between the different qualities. Some Tobacco passed at this place is worth 12. or 15. ⅌. Ct. more than others passed at the same Inspection, but a purchaser who has a retail Store, or who has many debts owing to him, dare not give one man 12. or 15./ more than he gives another, For the man who has the mean Tobacco will insist upon the very same price that was given for the good, or he will be affronted, and leave off dealing with the man who has made such a distinction, or allow his Creditor to get his money as he can. In London the case is totally reversed. No man there will buy a hhd. till he sees it, and then he gives for it whatever it appears to be really worth. For a mean hhd. he will not give more than 2 ½d ⅌ lb. when at the same time he will not hesitate to give 4 ½d. for another, and both hhds. probably passed at the same Inspection in this State. This I assure you I have repeatedly known to happen, a difference of two pence ⅌ Pound is above Eight Pounds sterling ⅌ hhd., and the Commission, Freight and charges are the same on both. From the foregoing reasoning you will see the principles that I go upon; If they are just, my commission must be equally so. I am very confident that I have refused the Consignment of some Thousand Hhds. for the best of all reasons, a belief that the quality was mean. My Commission as I have already observed is the same. I charge one guinea in full of every thing upon a mean hhd., and I charge no more upon the best.—But should you still entertain any doubt of what you should do with your Crop, and come to a resolution of selling in the Country, you will much oblige me by offering it  to me. I will give as much as any man for it, and pay the money upon delivery. I take it for granted that you do not stand in need of any advance upon your Tobacco, should you conclude upon shipping it, but if you do I have no objection to advancing you Nine or Ten Pounds stg. ⅌ hhd. on it.
Your Puppies are thriving apace. I wish I could with truth say so much of their Mamma. I shall not have much Credit by her, she is regularly fed, and has plenty of water by her.
Whenever your waggons come down, the Packages mentioned in your memorandum shall be sent. Whenever I can serve you, I hope you will command me with the utmost Freedom. I am with great Respect My Dear Sir Your mo. obt. hum. St., A. Donald I find that Mr. Skipwith has already gotten the letter from Mr. Randolph.
